Citation Nr: 1641806	
Decision Date: 10/28/16    Archive Date: 11/08/16

DOCKET NO.  12-32 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for pulmonary disability, initially claimed as esophageal cancer, to include as due to exposure to asbestos and/or exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1968 to March 1971, to include verified service in the Republic of Vietnam during the Vietnam War.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran died in June 2013, and the appellant is the Veteran's surviving spouse.  In August 2013, she requested to be substituted as the claimant to continue her late husband's appeal, and in July 2014, the RO granted her request.

The record before the Board consists of electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In March 2010, the Veteran filed a claim for entitlement to service connection for esophageal cancer.  He claimed that his esophageal cancer was caused by exposure to asbestos during active duty service.

In a November 2012 statement submitted with his VA Form 9, the Veteran indicated that there was a misunderstanding.  He stated he did not believe his asbestos exposure caused his esophageal cancer, but that he did believe exposure to asbestos caused his diminished lung function and pleural fibrosis.  Additionally, in a September 2016 brief, the appellant's representative requested that the Board consider the Veteran's November 2012 statement that he was not claiming service connection for esophageal cancer, but that he was now claiming that his pulmonary disorders were caused by asbestos exposure.  Based on these statements, the Board has recharacterized the issue on appeal as entitlement to service connection for a pulmonary disability.  Given that this issue has not been considered by the Agency of Original Jurisdiction in the first instance, a remand is required for that purpose.  

Moreover, further development of the evidence is required.  Specifically, a medical opinion addressing the etiologically of the Veteran's pulmonary disability is required.  

Additional development to obtain private medical records is also required.  The Veteran submitted a medical authorization form to obtain records from M. C., M.D. at the Mercy Medical Center and in April 2010, approximately 200 pages of medical records dated from March 2008 through March 2010 were received.  A note accompanying these medical records indicates that there were too many records to send and that VA should indicate whether more records were needed.  No additional steps to obtain these outstanding records were taken.  On remand, the appellant must be provided with a medical authorization to complete, sign, and return to VA to allow VA to attempt to obtain these identified outstanding records.

While this case is in remand status, development to obtain any other outstanding medical records pertinent to the claim must also be completed, to include all VA treatment records from September 2012 to June 2013.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC must send the appellant a medical authorization form to complete, sign, and return to allow VA to obtain outstanding medical records from Mercy Medical Center dated prior to March 2008 and from March 2010 through June 2013.  Upon receipt of a complete authorization, the RO or AMC must attempt to obtain these outstanding private records in accordance with VA regulation.  38 C.F.R. § 3.159(c), (e) (2016).

2.  The RO or AMC must also undertake appropriate development to obtain any other outstanding medical records pertinent to the claim, to include all VA treatment records dated from September 2012 to June 2013.

3.  Following completion of the above development, all pertinent evidence of record must be made available to and reviewed by a physician with sufficient expertise to address the etiology of the Veteran's pulmonary disability.

Following a thorough review of the record, the physician should identify each pulmonary disorder that was present during the period from March 2010 (the month the Veteran filed his claim) until the Veteran's death in June 2013.  

With regard to each identified pulmonary disorder, the physician should state an opinion as to whether there is 50 percent probability or greater that the pulmonary disorder was due to the Veteran's active duty service, to include as due to exposure to asbestos and exposure to herbicides such as Agent Orange.  

A complete rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician  cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

4.  The RO or the AMC should also undertake any other development it deems to be warranted.

5.  Then, the RO or the AMC should adjudicate the issue on appeal.  If any benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until she is otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



      (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

